SEPARATION AGREEMENT AND GENERAL RELEASE

 

1.Purpose of Agreement.  The intent of this Separation Agreement and General
Release (“Agreement”) is to mutually, amicably and finally resolve and
compromise all issues and claims surrounding the employment of Gerry Edwards
(“Employee”) with Intersil Corporation or one of its subsidiaries (the
“Company”) and the termination thereof. 

This Agreement becomes effective on the eighth day after it is executed by
Employee (“Effective Date”).

 

2.Continued Employment and Provision of Transition Services.

Employee will remain in his position as Senior Vice President, Worldwide
Operations and Technology through January 25, 2015.  For the period January 26
through April 2, 2015, Employee will provide such transition services as may be
requested by the Chief Executive Officer. Employee’s employment with the Company
will terminate on April 3, 2015.   Provided Employee accepts no other employment
and complies with the provisions of this Agreement, Employee will continue to be
paid his salary as in effect on December 2, 2014 and Employee will continue to
participate in the Company’s benefit and equity programs through April 2,
2015.  In the event Employee accepts other employment prior to April 3, 2015,
salary payments and participation in the Company’s benefit and equity plans will
cease as of the date of his acceptance of other employment.  In the event the
Company terminates Employee’s employment prior to April 3, 2015 without a
reasonable determination that Employee has failed to provide transition services
in a manner acceptable to the Chief Executive Officer, Employee will continue to
be paid his salary as in effect on December 2, 2014 and Employee will continue
to participate in the Company’s benefit and equity programs through April 2,
2015.  The Company will also pay Employee the cash equivalent of any accrued,
unused vacation time, less any legally required State and Federal withholdings
through the earlier of the day he accepts other employment and April 2, 2015.
Neither Employee’s continuing participation in any equity or benefit programs
nor Employee’s execution of this Agreement assure Employee’s continued
employment for any particular period of time. 

 

3.Consideration Paid by the Company for Agreement.  Provided that (i) Employee
has not, prior to April 3, 2015 terminated his employment with the Company or
accepted other employment; (ii) the Company has not, prior to April 3, 2015
reasonably determined that Employee’s employment should be terminated for
failure to perform as set forth in Section 2 of this Agreement; and (iii) this
Agreement and Release of All Claims (attached hereto as Exhibit A and
incorporated herein by reference) have been executed and not revoked by
Employee, the Company will pay Employee consideration set forth in this Section
3 (the “Consideration”).  The Consideration will consist of the following:

a)



Welfare Benefits: Provided that Employee timely elects medical, dental and
vision coverage under the Consolidated Omnibus Budget Reconciliation Act (COBRA)
for the period beginning April 3, 2015 and ending April 3, 2016 (the “Benefits
Period”), the Company will reimburse Employee, on an after tax basis, for
premiums amounts paid under COBRA for the Benefits Period in excess of premium
amounts paid by Employee for such coverage while employed by the Company.  Such
reimbursement will cease if



--------------------------------------------------------------------------------

 

Employee becomes employed by another employer, or becomes insured other than
under COBRA, prior to April 2, 2016.  Any life insurance that Employee had
through Intersil’s life insurance program as of April 2, 2015 will cease as of
April 2, 2015.  Employee may choose to convert his current life insurance
coverage per the terms of Intersil’s life insurance conversion program through
CIGNA.

 

b)



Incentive Payout: Employee will also receive, dependent on the Company’s fourth
quarter 2014 business results, an incentive payout, if any, calculated at the
same payout factor and metrics used in 2014 for Executive Incentive Plan (“EIP”)
payouts based on the Company’s fourth quarter 2014 business results.  Employee
will receive an incentive payout based on “actual” results on the annual MBO
portion of the incentive plan. The incentive payouts, if any, will be
distributed to Employee at the same time payouts are made to employees at the
Company.  Employee will not be eligible for any incentive payouts for periods
beginning after December 31, 2014.

 

c)



Lump Sum Cash Payment: The Company will provide Employee a lump sum payment of
$303,625 within 10 business days of signing the Release of All Claims form
(Exhibit A) on Employee’s last day of employment with the Company.

 

d)Stock Options:  Stock options issued to Employee prior to January 30, 2015
under the Company’s 2008 Equity Compensation Plan, as amended (the “Plan”), will
continue to vest through April 2, 2015.  Any unvested stock options held by
Employee on April 3, 2015 will not be exercisable by Employee and will
expire.  Employee will have 90 calendar days immediately following the vesting
of any stock options to exercise such stock options.  After such 90-day period
any unexercised vested stock options held by Employee will no longer be
exercisable and will expire.

 

e)



Stock Units:  Unvested RSUs, DSUs and MSUs (“Stock Units”) held by Employee will
continue to vest through April 2, 2015.  Any Stock Units held by Employee that
have not become vested as of April 2, 2015 will expire and be forfeited.  All
Stock units that have become vested as of April 2, 2015 will be released as
quickly as administratively possible, but in no event prior to the eighth day
following Employee’s execution of this Agreement and the Release of Claims.

 

Unless expressly provided otherwise in this Agreement, the payments listed above
in this Section 3 will be subject to all legally required state and federal
withholdings.  Should any of the Consideration be provided to Employee and
Employee does not sign this Agreement within the twenty-one day review period or
Employee signs and subsequently revokes the Agreement as provided herein,
Employee shall immediately reimburse Company for the full amount of any
Consideration paid to Employee or paid on Employee’s behalf by the
Company.  Employee acknowledges and agrees that but for Employee’s execution of
this Agreement and the Release of Claims, Employee would not otherwise be
entitled to the Consideration.

 

4.Release and Waiver.    In consideration for the payments and undertakings
described in this Agreement, Employee releases and waives any and all claims
that he/she might



--------------------------------------------------------------------------------

 

possibly have against the Company, whether Employee is aware of them or not.  In
legal terms, this means that, individually and on behalf of Employee’s
representatives, successors, and assigns, Employee does hereby completely
release and forever discharge the Company, its parents, subsidiaries,
affiliates, successors, assigns, directors, officers, managers, agents, and past
and present employees (“the Releasees”) from all claims, rights, demands,
actions, obligations, and causes of action of any and every kind, nature and
character, known or unknown, which Employee may now have, or has ever had,
against them arising from or in any way connected with Employee’s employment
with the Company and/or the termination thereof.  Other than Worker’s
Compensation claims and claims for California unemployment insurance benefits,
which are not subject to this Agreement, this release and waiver covers all
federal, state, statutory, common law, constitutional and other claims,
including but not limited to: 

a)Any and all claims for wrongful discharge, constructive discharge, or wrongful
demotion;

b)Any and all claims relating to any contracts of employment, express or
implied, or breach of the covenant of good faith and fair dealing, express or
implied;

c)Any and all tort claims of any nature, including but not limited to claims for
negligence, defamation, misrepresentation, fraud, or negligent or intentional
infliction of emotional distress;

d)Any and all claims for wages, salary, commissions, bonuses, or any other
compensation or benefits of any kind, and associated penalties and interest;

e)Any and all claims for disability benefits of any kind;

f)Any and all claims for retaliation or for discrimination or harassment based
on sex, race, age, national origin, religion, disability, medical condition, or
any other protected characteristic under federal, state or municipal statutes or
ordinances; any claims whatsoever under the California Fair Employment and
Housing Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, 42 U.S.C. Section 1981, the Age Discrimination in Employment Act, the
Unruh Act, the Whistleblower Protection Act, the Worker Adjustment and
Retraining Notification Act, the Federal False Claims Act, the Rehabilitation
Act of 1973, the Equal Pay Act, the Older Workers’ Benefit Protection Act, the
Americans With Disabilities Act, the Employment Retirement Income Security Act,
the Family and Medical Leave Act, the California Family Right Act, the
California Labor Code, and all other local, state, and federal laws and
regulations relating to or governing the employment; and

g)Any and all claims for attorneys’ fees or costs.

Employee agrees to never file any lawsuits or complaints or institute any legal,
equitable, or administrative proceedings, asserting any claims or rights that
are released under this Agreement, and waives any and all claims of reassignment
or reinstatement by Company, except as otherwise allowed under the law. Employee
further agrees that if any such claim is prosecuted in Employee’s name before
any court or administrative agency, Employee waives and agrees not



--------------------------------------------------------------------------------

 

to take any award of money or other damages from such suit, except in the event
that Company is in breach of this Agreement. 

 

5.All Wages Paid.  The Company has paid or will pay in accordance with normal
payroll procedures all wages and remuneration of any kind owed to Employee as a
result of services provided by Employee to the Company through the earlier of
Employee’s April 2, 2015 and the date Employee accepts other employment,
including but not limited to Employee’s salary through his last day of
employment, all accrued, unused vacation pay through that date, all overtime
compensation, all bonuses owed to Employee through that date, and all
authorized, reimbursable business expenses, if any, incurred by Employee as a
result of Employee’s employment with the Company. The Employee represents,
warrants and agrees that upon payment of the payment set forth in this Agreement
he/she has no claims for unpaid wages, missed and/or interrupted meal and rest
periods, bonuses or other compensation against the Company. 

 

6.Waiver of Unknown Future Claims.  Employee has read Section 1542 of the Civil
Code of the State of California, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee understands that Section 1542 gives Employee the right not to release
existing claims of which Employee is not now aware, unless Employee voluntarily
chooses to waive this right.  Even though Employee is aware of this right,
Employee nevertheless hereby voluntarily waives the rights described in Section
1542, and elects to assume all risks for claims that now exist in Employee’s
favor, known or unknown, arising from the subject matter of this Agreement.

 

7.Return of Company Property.  Employee hereby represents that he/she has
returned (or will return no later April 2, 2015) to the Company all property
belonging to the Company, including but not limited to all proprietary and/or
confidential information and documents in any form belonging to the Company,
cell phone, notebook computer, Blackberry, alpha-pager or beeper, keys, badge,
phone card, computer user name and password, and voicemail password.  Employee
further acknowledges and agrees that the Company shall have no obligation to
make the payment(s) and provide the benefits referred to in this Agreement
unless and until Employee has satisfied all of the obligations pursuant to this
paragraph.

 

8.Company’s Trade Secret / Confidential Information.   The Employee agrees that
the Company is engaged in a highly competitive business.  The Company's
involvement in this business has required and continues to require the
expenditure of substantial amounts of money and the use of skills developed over
a long period of time.  As a result of these investments of money, skill and
time, the Company has developed and will continue to develop certain valuable



--------------------------------------------------------------------------------

 

trade secrets and confidential information that are peculiar to the Company's
business and the disclosure of which would cause the Company great and
irreparable harm.

 

The term "Trade Secrets" means any information, design, process, procedure,
formula or improvement that is valuable and not generally known to the Company's
competitors.  To the fullest extent consistent with the foregoing, and otherwise
lawful, Trade Secrets shall include, without limitation, information and
documentation pertaining to the design, specifications, capacity, testing,
installation, implementation and customizing techniques and procedures
concerning the Company's present and future products and services.

 

The term "Confidential Information" means any data or information and
documentation, other than Trade Secrets, which is valuable to the Company and
not generally known to the public, including but not limited to financial
information, supply and service information, marketing information, personnel
information, and customer information. 

 

The Employee agrees, except as specifically required in the performance of
Employee’s duties for the Company, that Employee will not, during the course of
Employee’s employment by the Company and for so long thereafter as the pertinent
information or documentation remain Trade Secrets, directly or indirectly use,
disclose or disseminate to any other person, organization or entity or otherwise
employ any Trade Secrets or Confidential Information.  The restrictions set
forth herein shall not apply to any Trade Secrets or Confidential Information
which shall have become generally known to competitors of the Company through no
act or omission of the Employee.

 

9.Confidentiality of Agreement.  The parties agree that the terms and conditions
of this Agreement are strictly confidential and neither party shall disclose,
discuss or reveal the existence or the terms of this Agreement to any persons,
entities or organizations except as follows:  (a) as required by court order;
(b) to Employee’s spouse; or (c) to either party’s employees with a need to
know, attorneys, and accountants. Employee further  agrees that neither
he/she,  respective family members, attorneys, nor agents shall issue any
publicity release to any news media or the internet or otherwise publicize or
give out in any manner the term of this Agreement, any facts relating to the
settlement of these matters, or any information obtained from the Company during
the course of this Litigation, or any information regarding his claims against
Company, including but not limited to the contents of documents produced to
Employee and Employee’s counsel by the Company. Except as otherwise provided
herein, Employee agrees not to assist or facilitate the pursuit of any claims,
lawsuits, complaints or charges against the Company by any other person or party
in any courts or governmental agency proceedings which relate or refer to group
insurance plans or group insurance policies issued by the Company. The foregoing
restrictions do not apply to any documents which are Employee’s own medical
records so long as any notes, Bates labels, or other identifiers regarding the
Company that may have been affixed to those medical records have first been
redacted.  In the event of a breach by Employee of the terms of this paragraph,
Company may commence an action for all remedies allowed by law or equity to
restrain such breaches and for damages.

 

10. Non-Disparagement, Non-Solicitation and Use of Confidential Information



--------------------------------------------------------------------------------

 

and Trade Secrets.  

a) Employee agrees that he will not engage in any conduct that is injurious to
the Company's reputation and interests, including but not limited to disparaging
(or inducing or encouraging others to disparage) the Company or any of its
directors, officers, employees or agents.  Company agrees not to engage in any
disparagement of Employee.  Notwithstanding the above, neither the Employee nor
the Company shall be prohibited from providing truthful information in response
to a subpoena or other legal process.

 

b)  Employee agrees that during his employment with the Company and until April
3, 2016, Employee shall not use confidential or trade secret information to
solicit or induce, or cause to solicit or induce, directly or indirectly, any
employees, consultants or agents of the Company, to leave the Company or in any
way modify their relationship with the Company.  This restriction includes
disclosing or otherwise using any information concerning the Company's
employees.

 

c)  Employee shall not use Company confidential or trade secret information to
interfere, directly or indirectly, with any business relationship between the
Company, on the one hand, and any other person or entity, on the other hand.

 

In the event of Employee’s breach of this Section 10, the Company shall be
entitled to permanently cease any and all payment of the Consideration and
invoke any and all remedies against Employee that may be available under
applicable laws or this Agreement.

 

11.Interpretation and Construction of Agreement.  This Agreement shall be
construed, interpreted, and governed in accordance with the laws of the State of
California without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of California to the rights and duties of the parties.  Regardless of
which party initially drafted this Agreement, it shall not be construed against
any one party, and shall be construed and enforced as a mutually prepared
Agreement.

 

12.No Admission of Liability.  By entering into this Agreement, the Company is
not admitting to any liability, wrongdoing or legal violation whatsoever with
regard the employment relationship between the parties or with respect to any
claims released herein.  The Company expressly denies any and all such liability
and wrongdoing.

 

13.Waiting Period.  Pursuant to the Age Discrimination in Employment Act and the
Older Workers’ Benefit Protection Act, the Company hereby advises Employee to
consult with an attorney prior to signing this Agreement.  The Company also
advises Employee that Employee has up to twenty-one (21) days within which to
consider whether Employee should sign this Agreement.  Employee may execute the
Agreement at any time within this 21-day period.  In addition, should Employee
choose to sign the Agreement, Employee shall have seven (7) days following the
date on which he signed the Agreement to revoke it by faxing a written
revocation to the Company’s Senior Vice President of Human Resources, facsimile
number 321-729-1007.  This Agreement does not become effective until after this
seven-day revocation period has elapsed.





--------------------------------------------------------------------------------

 

14.Complete and Voluntary Agreement.  Employee acknowledges that Employee has
read and understands this Agreement; that Employee has had the opportunity to
seek legal counsel of his own choosing and to have the terms of the Agreement
fully explained to Employee and may have been assisted by legal counsel in the
negotiation of the terms of this Agreement; that Employee is not executing this
Agreement in reliance on any promises, representations or inducements other than
those contained herein; and that Employee is executing this Agreement
voluntarily, free of any duress or coercion.  Employee specifically understands
that by entering into this Agreement Employee is forever foreclosed from
pursuing any of the claims Employee has released and waived pursuant to Sections
4 and 6 above.  Employee acknowledges that the Company does not warrant or
represent tax consequences, if any, of this Agreement and Employee agrees that
Employee is relying on Employee’s own legal and/or tax advisor and not the
Company with respect to any aspects of this Agreement. Any tax or costs,
attorneys’ fees, penalties, or interest incurred or assessed to Employee are
Employee’s sole responsibility.

 

15.Savings Clause.  Should any of the provisions of this Agreement be determined
to be invalid or unenforceable by a court or government agency of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of the other provisions herein. The parties intend that this
Agreement be enforced to the fullest extent permitted by law and agree that it
does not cover claims which cannot be released as a matter of law. 

 

16.Scope of Agreement.  This Agreement constitutes the entire understanding of
the parties on the subjects covered.  Except as expressly provided herein and
except for the terms of the Employee Agreement concerning Intersil’s proprietary
and confidential information, this Agreement supersedes and renders null and
void any and all prior agreements between Employee and the Company.  No
provision of this Agreement may be waived except by a writing signed by the
Party to be charged, nor may this Agreement be amended except by a writing
executed by both Parties. Should either party default in any material manner
with respect to the obligations herein, the non-defaulting party shall have all
remedies allowed by law and equity, and the non-breaching party shall be
entitled to recover its reasonable attorneys’ fees, expenses, and costs incurred
in enforcing this Agreement.

 

 

17.Mediation & Arbitration.    All claims or disputes relating to this Agreement
or my employment with the Company including but not limited to any disputes or
claims relating to my compensation, benefits, promotions, demotions, discipline,
treatment, adverse employment actions, discharge and other terms and conditions
of my employment which cannot be settled through direct discussions, shall be
submitted to mediation administered by the National Arbitration Forum under its
rules in effect on the date of this Agreement.  If such claim or dispute cannot
be settled by mediation, the Company and Employee agree to settle the claim or
dispute by binding arbitration before a single arbitrator in accordance with the
rules of the National Arbitration Forum in effect on the date of this
Agreement.  The Company and Employee hereby waive any right to a jury trial in
favor of arbitration of any such claims or disputes including any and all claims
for compensation or benefits of any kind, breach of contract, discrimination,
harassment, retaliation, any tort of any nature, and any and all claims arising
under any federal, state or local statute, law, ordinance or regulation,
including but not limited to the Civil Rights Act



--------------------------------------------------------------------------------

 

of 1866, 1964 (Title VII) and 1991, the Age Discrimination and Employment Act of
1967, the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, the Equal Pay Act, the Americans with Disabilities Act of 1990, the
Family and Medical Leave Act, and all amendments to such laws; except an action
for damages or injunctive relief to enforce any provisions of this Agreement or
those related to the breach or threatened breach of the Company’s Employee
Agreement may, at the Company’s discretion be brought in any court having
jurisdiction thereof or be settled by arbitration pursuant to this Section
17.  Any award entered by the arbitrator, including awards for monetary damages
and injunctive relief, shall be final and binding and judgment may be entered
thereon by any party in any court of competent jurisdiction.  The Federal Rules
of Civil Procedure and the Federal Rules of Evidence shall apply to any
arbitration proceedings and the arbitrator shall have the power to decide any
motions brought by Employee or the Company including motions for summary
judgment.  The arbitrator shall have the power to award attorney’s fees and
costs available under applicable law.  Except as otherwise agreed by the Company
and Employee, all mediation and arbitration proceedings shall be held in Santa
Clara County, California.

 

18.Section 409A.  Notwithstanding any other provision of this Agreement to the
contrary, if you are a "specified employee" within the meaning of Section 409A
of the Code and the regulations issued thereunder, and a payment or benefit
provided for in this Agreement would be subject to additional tax under Code
Section 409A if such payment or benefit is paid within six months after your
"separation from service" (within the meaning of Code Section 409A), then such
payment or benefit required under this Agreement shall not be paid (or commence)
during the six-month period immediately following your separation from service
except as provided in the immediately following sentence. In such an event, any
payments or benefits that would otherwise have been made or provided during such
six-month period and which would have incurred such additional tax under Code
Section 409A shall instead be paid to you (with simple interest calculated
thereon at LIBOR plus 50 basis points as of the date of such separation from
service) in a lump-sum payment on the earlier of (i) the first business day of
the seventh month following your separation from service or (ii) the 10th
business day following your death.  If your termination of employment hereunder
does not constitute a "separation from service" within the meaning of Code
Section 409A, then any amounts payable hereunder on account of a termination of
your employment and which are subject to Code Section 409A shall not be paid
until you have experienced a "separation from service" within the meaning of
Code Section 409A.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A FULL RELEASE OF LEGAL CLAIMS,
BOTH KNOWN CLAIMS AND UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
parties have executed the foregoing Agreement.

 

 

 

 

 





--------------------------------------------------------------------------------

 

Employee:

 

   

Dated:  _______________________________________________________________________________________________________

 Gerry Edwards

 

 

Company:

 

 

Dated:  _______________________________________________________________________________________________________

 Vern Kelley

__________





--------------------------------------------------------------------------------

 



Exhibit A

Intersil Corporation

 

Employee Release Agreement

 

Except as otherwise set forth in this Employee Release Agreement (the
“Agreement”), I, Gerry Edwards, hereby release, acquit and forever discharge
Intersil Corporation (the “Company”), its parents and subsidiaries, and their
respective officers, directors, agents, servants, employees, shareholders,
successors, assigns and affiliates, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim for indemnification I may have as a result of
any third party action against me based on my employment with the Company),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to and including the date I sign this Agreement, including but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with my employment with the Company or the
termination of that employment, including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, severance pay,
or any other form of compensation; claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended; the federal Age Discrimination in Employment Act
of 1967, as amended (“ADEA”); the federal Americans with Disabilities Act of
1990; the California Fair Employment and Housing Act, as amended; the California
False Claims Act; the Unruh Civil Rights Act; tort law; contract law; wrongful
discharge; discrimination; fraud; defamation; emotional distress; and breach of
the implied covenant of good faith and fair dealing; provided, however, that
nothing in this paragraph shall be construed in any way to release the Company
from its obligation to indemnify me pursuant to the Company’s Indemnification
Agreement, to provide me with continued coverage under the Company’s directors
and officers liability insurance policy to the same extent that it has provided
such coverage to previously departed officers and directors of the Company and
to provide me with the rights, benefits and payments set forth in the separation
agreement entered into by the Company and me dated January 26, 2015 (the
“Separation Agreement”).

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company or any other related party identified above.
Accordingly, I agree and acknowledge that the above general release provision
applies not only to claims that are presently known, suspected, or disclosed to
me, but also to claims that are presently unknown, unsuspected, or undisclosed
to me. I acknowledge that I am assuming the risk that the facts may turn out to
be different from what I believe them to be and agree that the general release
in this Agreement shall



--------------------------------------------------------------------------------

 

be in all respects effective and not subject to termination or rescission
because of such mistaken belief.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the waiver and release described in the Separation Letter is in
addition to anything of value which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Agreement; (b) I have the right to consult with
an attorney prior to executing this Agreement and have been advised to do so;
(c) I have twenty-one (21) days to consider this Agreement (although I may
choose to voluntarily execute this Agreement earlier); (d) I have seven (7) days
following my execution of this Agreement to revoke the Agreement by providing
written notice to the Company; and (e) this Agreement shall not be effective
until the date upon which the revocation period has expired without exercise,
which shall be the eighth day after this Agreement is executed by me.

 

 

 

___________________________________________

Gerry Edwards

 

 

_______________________________

Date

 



--------------------------------------------------------------------------------